NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE ALEXANDER M. SHUKH,
Petitioner.

Miscellaneous Docket No. 132

On Petition for a Writ of Mandamus to the United
States District Court for the District of Minnes_ota, case
no. 10-CV-404, Judge John R. Tunheim.

ON PETITION

ORDER

Alexander M. Shukh submits a petition for a writ of
mandamus to direct the United States District Court for
the District of Minnesota to vacate its order that denied
production of certain documents to Shukh and to direct
the district court to order production of the documents.

Upon consideration thereof,
IT Is ORDERED THAT:

Seagate Technology, LLC et al. are directed to re-
spond no later than August 8, 2012.

lN REI ALEXANDER SHUKH 2

FoR THE CoURT

JUL 1 9 2512 rsr Jan H@rbaiy
Date J an Horbaly
Clerk

cc: Constantine John Gekas, Esq.
Sarah E. Benjes, Esq.
USDC, D. Minn., C1erk
n FUR

“""‘rii'ioe\isos\'-:A\.'c'\aa'c`un
83 JuL 1 9 zmz

JAN HHRBA|.Y
CI.ERK